Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 1 of 16 PageID #: 723




                          EXHIBIT D
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 2 of 16 PageID #: 724




   By Electronic Mail                                                  September 27, 2018

   Dara A. Olds
   Matthew J. Modafferi
   Assistant United States Attorneys
   U.S. Attorney’s Office - Eastern District of New York
   271 Cadman Plaza East
   Brooklyn, NY 11201

            Re: Amadei et al. v. Nielsen et al., No. 17 Civ. 5967 (NGG)(VMS)


   Dear Ms. Olds and Mr. Modafferi:

           We write in response to the Objections and Responses of Defendant U.S. Customs and
   Border Protection (“CBP”) to Plaintiffs’ Notice to take a Deposition of CBP pursuant to Federal
   Rule of Civil Procedure 30(b)(6) dated August 15, 2018 (the “CBP 30(b)(6) Notice”) and your
   letter dated September 19, 2018 (received on September 20) regarding that Notice (the
   “September 19th Letter”). We note at the outset that Defendants today filed a motion to stay
   discovery in which they argue that the CBP 30(b)(6) Notice is “overbroad, irrelevant, and
   otherwise improper.” See ECF No. 56-1 at 11. In filing that motion, Defendants disregarded the
   ongoing negotiations over the scope of the Notice pursuant to a schedule to which the parties
   agreed. We are providing this response notwithstanding Defendants’ conduct in filing the
   motion, and without waiving any arguments in response to the motion.

           Plaintiffs’ CBP 30(b)(6) Notice is proper in scope and not unduly burdensome.
   Defendants waived any objection to the CBP 30(b)(6) notice by failing to designate any
   witnesses or to timely appear for the noticed examination on September 17, 2018. In light of
   Defendants’ stated intent not to appear on September 17 and in an effort to avoid the need for
   court intervention, however, the parties agreed to meet and confer regarding Defendants’
   objections as set forth in the schedule memorialized in Plaintiffs’ letter to the Court of September
   12, 2018 (ECF No. 51).

           As described below, in an effort to resolve Defendants’ objections, Plaintiffs will agree to
   certain modifications to the noticed topics and schedule. Plaintiffs are available to confer
   telephonically regarding any outstanding objections on Friday, September 28. To the extent
   Defendants still object to the Notice as modified below, they have agreed to move for a
   protective order not later than October 12, 2018. In addition, Defendants should immediately
   designate one or more CBP witnesses to testify as regards any topics or portions of topics as to
   which the Parties have no ongoing dispute.



   NY: 1141109-4
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 3 of 16 PageID #: 725



           Plaintiffs provide three global responses and then individual responses to each noticed
   topic below.

          Global Responses

           First, Defendants are incorrect to assert that it is unduly burdensome to provide testimony
   from a 30(b)(6) witness on a topic previously addressed by a fact witness. Courts routinely
   enforce 30(b)(6) notices even where they notice deposition topics that overlap with fact witness
   testimony, and even when the same witness will be deposed as a corporate representative after
   having served as a fact witness. See, e.g., Rubie’s Costume Co, Inc. & Princess Paradise
   Creations, LLC, d/b/a Princess Paradise v. Kangaroo Manufacturing Inc., et al., 2018 WL
   4558405, at *3 (E.D.N.Y. Sept. 21, 2018) (noting that “Defendants’ counsel does not address the
   fact, however, that [in arguing witness should not be deposed twice] Mr. Ligeri provided
   testimony [previously] as a fact witness” and holding that “Plaintiffs are entitled to examine him
   (or any other proper designee) as a Rule 30(b)(6) witness whose testimony is binding on the
   corporations.”) (emphasis in original).

           At this point, Plaintiffs will agree to designate the testimony of Frank Russo as 30(b)(6)
   testimony solely with respect to Topic 1, as described further below. Mr. Russo made clear at
   his deposition that he spoke only with a few individuals as regards Flight 1583 and CBP’s
   policies and practices, and then only those within JFK airport. That investigation is far too
   limited to serve as 30(b)(6) testimony as to other topics such as recordkeeping practices, even at
   JFK.

           Second, Defendants appear to dispute that CBP recordkeeping is an appropriate topic for
   examination of a corporate representative, repeatedly asserting a relevance objection. Yet, where
   the records regarding other incidents are within the sole custody of the agency, it is appropriate
   to depose the agency regarding those recordkeeping practices. In fact, the Court made clear
   when it denied Plaintiffs’ motion to compel document discovery of CBP policies and practices
   beyond those applicable to JFK that it did so not because it agreed with that limitation on scope,
   but rather because it viewed the request as unduly burdensome. The Court noted that the denial
   of the request was without prejudice to renewal if Plaintiffs were able to narrow the scope of
   requested information. The Court explicitly told Plaintiffs that they “need to develop the factual
   basis for the request . . . [a]nd particularly have some understanding of logistically what’s
   involved.” May 1 Hear’g Tr. At 23:13-15. The Court suggested it would make sense for
   Plaintiffs to propound “requests with regard to recordkeeping” and “[i]t may be you have a
   30(b)(6) witness with regard to recordkeeping.” Id., at 23:15-18. That is precisely what the
   pending 30(b)(6) notice seeks to achieve.

           Third, Plaintiffs appreciate Defendants’ suggestion that some 30(b)(6) testimony be left
   until after fact testimony is exhausted in order to minimize the need for duplicative testimony.
   As noted above, Plaintiffs emphasize that fact testimony is not a substitute for 30(b)(6)
   testimony. Plaintiffs are entitled to the testimony of CBP itself from a witness knowledgeable
   about the noticed topics. To the extent that Defendants wish to minimize duplication, they may
   designate previously-noticed fact deposition witnesses as 30(b)(6) witnesses regarding particular
   topics sufficiently in advance of their examinations to provide Plaintiffs notice of that intention.



                                                    2
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 4 of 16 PageID #: 726



           In order to address Defendants’ concerns, however, Plaintiffs are willing to bifurcate the
   CBP 30(b)(6) testimony into two phases. Phase I, to be scheduled to take place in October,
   would cover the topics pertaining only to recordkeeping and report-making practices—Topics 2,
   6, and 7. The remainder of the topics could be deferred to a continued deposition in November.
   Please indicate whether Defendants will agree to this proposal.

          Responses to Individual Topics

          Examination Topic No. 1. CBP’s organizational structure and chain of command
          including, without limitation, at the CBP JFK Port of Entry.

          Defendants’ September 19 Objections to Topic No. 1

           Defendants object to Topic No. 1 on the grounds that it seeks information that is
   unreasonably cumulative and duplicative of information previously produced by Defendants.
   See Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept. 28, 2011) (finding a 30(b)(6)
   topic “unreasonably duplicative” when plaintiff did not explain why “a Rule 30(b)(6) witness
   would be better able to testify about [a subject relevant to plaintiff’s claims] than witnesses
   familiar with the facts of her case”). John F. Kennedy International Airport (“JFK”) Port
   Director Francis J. Russo testified on August 30, 2018 at his deposition about the structure of
   U.S. Customs and Border Protection (“CBP”) and the chain of command from JFK to the New
   York Field Office to headquarters in Washington, D.C. See Francis J. Russo Deposition
   Transcript (“Russo Dep.”), pP. 19-20, 22, 38-40, 42, 46-50.1 Thus, it would be duplicative to
   designate a witness to testify concerning CBP’s organizational structure. It would be more
   convenient, more efficient, less burdensome and less expensive to designate the testimony rather
   than conducting a 30(b)(6) deposition. See Fed. R. Civ. P. 26(b)(2); see also A.1.A. Holdings,
   S.A. v. Lehman Bros., Inc., 2002 WL 1041356, at *3 (S.D.N.Y. May 23, 2002) (where an entity
   establishes that a witness’s testimony as a 30(b)(6) witness would be identical to his or her
   testimony as an individual witness, an entity may “comply [] with its obligations under Rule
   30(b)(6) by adopting the witness’s testimony in his individual capacity”).

          Plaintiffs’ Responses to Objections to Topic No. 1

           Without waiving any arguments as to Defendants’ objections, Plaintiffs will agree to the
   designation of Mr. Russo’s deposition testimony regarding CBP’s organizational structure and
   chain of command, provided that Defendants agree to waive any form objections to that
   testimony, agree to designate page 113 in addition to the pages identified above (19-20, 22, 38-
   40, 42, 46-50), and comply with their obligation to produce documents sufficient to show CBP’s
   organizational structure as set forth in Request 15 of Plaintiffs’ First Requests for Production of
   Documents dated February 5, 2018. Plaintiffs reserve the right to renew the request for a
   deposition on this topic should Defendants fail to produce such documents. Any such agreement
   is further conditioned on the parties’ execution of a stipulation designating the testimony as
   30(b)(6) testimony not later than October 26, 2018.

   1
     CBP asserts that the citations herein (and following) to portions of the Russo Dep. Transcript
   are at this date under consideration and remain subject to final Agency approval.



                                                    3
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 5 of 16 PageID #: 727



          Examination Topic No. 2. Recordkeeping practices with respect to instances in which:
          a) CBP interacts with passengers traveling on domestic flights.
          b) CBP interacts with passengers at locations in U.S. airports outside of a Customs
             security area.
          c) CBP assists ICE by meeting domestic flights carrying a noncitizen subject to a
             removal order.
          d) CBP receives and responds to requests for assistance from other law enforcement
             or government agencies.
          e) CBP provides periodic or incident-based reports or summaries to law enforcement
             agencies, other government entities, or members of Congress (including after-
             action reports following incidents).
          f) CBP receives and responds to inquiries from the media, airlines, airports, and
             other third parties.

          Defendants’ September 19 Objections to Topic No. 2

           Defendants object to Topic No. 2 on the ground that it is vague and does not describe
   with reasonable particularity the matters on which the examination is requested. As an initial
   matter, subparts a) and b) do not describe with particularity what is meant by “interacts with
   passengers.” Defendants further object to Topic No. 2 on the grounds that it is overly broad,
   unduly burdensome, and seeks information that is neither relevant to the claims or defenses or
   any party to, nor proportional to the needs of, the Action. See Fed. R. Civ. P. 26(b)(1). Plaintiffs
   claim that their identification was checked following a domestic flight and that the identification
   check occurred pursuant to a practice or policy. Yet, Plaintiffs seek discovery concerning any
   “interaction” with passengers traveling on domestic flights or taking place at U.S. airports
   outside of a customs security area. These additional “interactions” are not relevant to the claims
   or defenses in this case. Recordkeeping practices concerning CBP assisting ICE by meeting
   domestic flights is similarly broad. Plaintiffs do not allege that meeting the flight amounts to a
   constitutional violation. Plaintiffs challenge only the identification check of passengers
   disembarking a domestic flight. CBP has already stated in interrogatory responses and at
   deposition, that CBP has not checked identification of all passengers aboard a domestic flight at
   JFK on any other occasion, and there is no record keeping practice regarding such an event.

           Similarly, the request regarding recordkeeping practices CBP maintains with respect to
   receiving and responding to requests for assistance from other law enforcement or government
   agencies is vague, confusing, overbroad, lacks reasonable particularity, and is not proportional to
   the needs of this case. JFK Port Director Francis J. Russo testified that CBP assists a variety of
   federal agencies, including but not limited to, the Federal Bureau of Investigation, Homeland
   Security Investigations, Alcohol Tobacco and Firearms, the Secret Service, and the New York
   Police Department. Russo Dep., P. 42. Here, only two agencies, both defendants, are involved.
   Thus, recordkeeping practices with respect to how CBP receives and responds to any or all
   requests is not relevant to the claims or defenses of this action. In light of the sample of agencies
   to which CBP provides assistance, the information requested is overbroad and not proportionate
   to the needs of the case. Defendants further object to the extent that this request seeks
   information that is protected by the law enforcement privilege.




                                                     4
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 6 of 16 PageID #: 728



           Defendants also object to providing testimony concerning CBP’s record keeping
   practices for “periodic or incident based reports or summaries or law enforcement agencies, other
   government entities, or members of Congress,” as well as record keeping practices relating to
   how CBP receives and responds to requests from the media, airlines, airports, and other third
   parties. Such record keeping practices have nothing to do with the claims or defenses of this
   action, including whether the check of Plaintiffs’ identification amounts to a constitutional
   violation whether the identification occurred pursuant to a policy. In addition, “the media” and
   “other third parties” lacks particularity, is vague, overbroad, and limitless. Defendants also
   object to the extent this request seeks information that is protected by the law enforcement
   privilege, intra- governmental privilege, deliberative process privilege, and the self-critical
   analysis privilege.

          Plaintiffs’ Responses to Objections to Topic No. 2

          Plaintiffs will not modify Topic No. 2, except to clarify that the meaning of “interacts
   with passengers” as stated in subparts a and b means to communicate with passengers traveling
   on domestic flights.

           Otherwise, Topic No. 2 describes the matters on which the examination is requested with
   sufficient particularity. This topic indicates that Plaintiffs will seek information as to the
   recordkeeping practices of CBP in order to determine whether and where records most likely to
   support their claims of a policy or routine practice of suspicionless identification checks exist.

           As such, it is appropriate for Plaintiffs to inquire as to CBP’s recordkeeping practices
   with respect to passengers traveling on domestic flights. Those records are the most likely to
   contain evidence regarding suspicionless searches of domestic air passengers—evidence that is
   relevant to Plaintiffs’ assertion of the likelihood of future harm and to Defendants’ apparent
   defense that they do not have a routine policy or practice permitting such searches. As noted
   above, the Court has made clear that Plaintiffs may legitimately inquire as to recordkeeping
   practices in order to craft a less burdensome request for documents residing outside of the JFK
   Port of Entry. Plaintiffs will not rely solely on Mr. Russo’s deposition testimony where he
   admitted that his testimony was limited to JFK and, even with respect to JFK, that he testified
   solely on the basis of his own recollection and an informal survey of a few other JFK managers.

           It is also appropriate for Plaintiffs to inquire into CBP’s records of requests for assistance
   from other law enforcement agencies and of its provision of assistance to those agencies. The
   claims here at issue are in no way dependent on the unique attributes of the relationship between
   Defendants ICE and CBP. Rather, the extent to which CBP accedes to requests from any other
   law enforcement agency is relevant to the likelihood of future harm were such requests to pertain
   to identifying passengers traveling on domestic flights. Again, Plaintiffs seek the 30(b)(6)
   testimony to identify how records are kept in order to determine how to reduce the burden on
   Defendants with respect to any document request. Furthermore, the location and method of
   recordkeeping—as distinct from the substance of those records—is not an investigative
   technique subject to any law enforcement privilege.

        Plaintiffs may also inquire as to records of “periodic or incident based reports or
   summaries to law enforcement agencies, other government entities, or members of Congress,”


                                                     5
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 7 of 16 PageID #: 729



   and other enumerated parties because those records, to the extent they exist, are also likely to
   hold evidence of a CBP policy or routine practice.

          Examination Topic No. 3. CBP training and training materials relating to procedures
          for searches and seizures of passengers on commercial aircraft, including, without
          limitation, constitutional and other legal limitations on those searches and seizures.

          Defendants’ September 19 Objections to Topic No. 3

           Defendants object to Topic No. 3 on the grounds that is overly broad and seeks
   information that is not relevant to the claims and defenses in this case, and not proportional to the
   needs of this case. See Fed. R. Civ. P. 26(b)(1). Defendants also object to the extent this request
   seeks information that is protected by the law enforcement privilege, intra-governmental
   privilege, deliberative process privilege, and self-critical analysis privilege.

            Specifically, Plaintiffs seek “training and training material relating to procedures for
   searches and seizures of passengers on commercial aircraft, including, without limitation,
   constitutional and other legal limitations on those searches and seizures.” The information
   sought is exceedingly broad as it seeks all training relating to any commercial aircraft. As
   Plaintiffs’ are aware, to the extent that CBP officers conduct operations involving commercial
   aircraft, the vast majority of those operations pertain to international flights. Any such training
   concerning procedures for international flights has nothing to do with the claims and defenses in
   this action. Further, as training of CBP officers involves sensitive information, a response to
   Plaintiffs’ broad request would necessarily include information that is subject to the law
   enforcement privilege, as well as the attorney-client privilege and the work product privilege.

          Plaintiffs’ Responses to Objections to Topic No. 3

            Plaintiffs will not modify the scope of Topic No. 3. As Mr. Russo testified at his
   deposition, portions of CBP procedures pertaining to international flights were applied to the
   passengers on Flight 1583, and, to his knowledge, CBP does not provide training specific to
   domestic flights. It is appropriate for plaintiffs to obtain discovery from the agency as to
   whether the general training it applies to searches and seizures on commercial aircraft is relevant
   to the likelihood that searches and seizures of domestic passengers will occur in the future. To
   the extent Defendants believe that the law enforcement privilege protects certain aspects of this
   training from disclosure, they must formally assert that privilege.

           To minimize any potential duplication of testimony, Plaintiffs will agree to include this
   topic as part of the Phase II 30(b)(6) deposition(s).

          Examination Topic No. 4. Regulations, policies, standard operating procedures, and
          practices applicable to CBP regarding identification of passengers on commercial
          aircraft including, without limitation, the “By-Pass approach.”

          Defendants’ September 19 Objections to Topic No. 4

          Defendants object to Topic No. 4 on the grounds that it is overly broad. The topic
   requests “regulations, policies, standard operating procedures, and practices applicable to CBP


                                                    6
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 8 of 16 PageID #: 730



   regarding identification of passengers on commercial aircraft, including, without limitation, the
   ‘By-Pass approach.’” The request is exceedingly broad as it seeks information concerning
   practices relating to identification of passengers on any commercial aircraft. To the extent that
   CBP officers conduct operations involving commercial aircraft, those operations
   overwhelmingly involve international flights. Plaintiffs’ claims do not challenge CBP’s
   authority to identify passengers arriving on commercial international flights. Thus, any such
   policies, standard operating procedures, and practices pertaining to identification of passengers
   on international flights would be irrelevant to the claims and defenses in this action, and not
   proportional to the needs of the case. Further, Defendants have asserted a law enforcement
   privilege with respect to information concerning the “by-pass” approach. Defendants have
   produced information indicating that the by-pass approach is used in the international context.
   Aside from having no relation to the claims and defenses in this action, the information sought is
   subject to the law enforcement privilege.

          Plaintiffs’ Responses to Objections to Topic No. 4

           Plaintiffs will not modify the scope of Topic No. 4. Evidence in the record indicates that
   the “By-Pass approach,” or portions of that approach, were employed by CBP in conducting the
   identification checks alleged in the complaint and that CBP may not explicitly distinguish
   domestic from international flights in its policies and procedures surrounding the identification
   of passengers. Plaintiffs are entitled to discovery of those policies and procedures. Defendants
   have waived the law enforcement privilege with respect to the portions of the By-Pass procedure
   employed with respect to the Flight 1583 passengers. To the extent they assert privilege with
   respect to discovery regarding other procedures not used in connection with Flight 1583 they
   must formally assert that privilege.

           To minimize any potential duplication of testimony, Plaintiffs will agree to include this
   topic as part of the Phase II 30(b)(6) deposition(s).

          Examination Topic No. 5. Regulations, policies, standard operating procedures, and
          practices applicable to CBP pertaining to communications with flight crews on
          domestic flights.

          Defendants’ September 19 Objections to Topic No. 5

           Defendants object to Topic No. 5 on the grounds that it seeks information that is
   unreasonably cumulative and duplicative of discovery previously produced by Defendants. See
   Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept. 28, 2011) (finding a 30(b)(6)
   topic “unreasonably duplicative” when plaintiff did not explain why “a Rule 30(b)(6) witness
   would be better able to testify about [a subject relevant to plaintiff’s claims] than witnesses
   familiar with the facts of her case”). JFK Port Director Russo testified that there is no procedure
   at JFK with respect to domestic flights. See Russo Dep. pp. 64, 87-88. Mr. Russo’s testimony is
   under consideration for designation in response to this request. Thus, it would be duplicative to
   designate a witness to testify with respect to specific policies and procedures concerning
   communications with flight crews on domestic flights. It would be more convenient, more
   efficient, less burdensome and less expensive to designate the testimony rather than conducting a
   30(b)(6) deposition. See Fed. R. Civ. P. 26(b)(2); see also A.1.A. Holdings, S.A. v. Lehman


                                                    7
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 9 of 16 PageID #: 731



   Bros., Inc., 2002 WL 1041356, at *3 (S.D.N.Y. May 23, 2002) (where an entity establishes that a
   witness’s testimony as a 30(b)(6) witness would be identical to his or her testimony as an
   individual witness, an entity may “comply [] with its obligations under Rule 30(b)(6) by
   adopting the witness’s testimony in his individual capacity”). The topic does not describe with
   reasonable particularity the context in which it refers to “domestic flights.” Therefore,
   Defendants further object on the grounds that “domestic flights” overbroad.

          Plaintiffs’ Responses to Objections to Topic No. 5

           Plaintiffs will not modify the scope of Topic No. 5. The topic is not duplicative; the
   Notice requests information regarding CBP policies nationally and not merely those at JFK
   airport. Therefore, even were Director Russo’s testimony sufficient to explain procedures
   regarding domestic flights at JFK it provides no information regarding CBP policies and
   practices outside JFK. Furthermore, the term “domestic flights” is unambiguous and reasonable
   in scope.

           To minimize any potential duplication of testimony, Plaintiffs will agree to include this
   topic as part of the Phase II 30(b)(6) deposition(s).

          Examination Topic No. 6. Regulations, policies, standard operating procedures, and
          practices applicable to CBP regarding requests to CBP for assistance from law
          enforcement or other government agencies.

          Defendants’ September 19 Objections to Topic No. 6

            Defendants object to Topic No. 6 on the grounds that it seeks information that is not
   relevant to the claims or defenses, nor proportional to the needs of the case. See Fed. R. Civ. P.
   26(b)(1). CBP regulations, policies, standard operating procedures and practices applicable to
   CBP regarding requests from law enforcement or other government agencies are not relevant to
   the claims and defenses in this case, which consist of whether Plaintiffs’ identification check
   amounted to a constitutional violation and whether such check was conducted pursuant to a
   policy. Plaintiffs assert that their Fourth Amendment rights were violated and that CBP has a
   policy of checking identification of all passengers disembarking from a domestic flight. These
   are two discrete claims that have no bearing on the broad examination topic of whether CBP
   provide assistance to law enforcement or other government agencies. The request is also
   overbroad, unduly burdensome, and not stated with reasonable particularity as CBP receives
   requests from a range of agencies, both federal and local, and Plaintiffs have asked for all
   policies, regulations, standard operating procedures and practices applicable to all of those
   requests. The information sought is exceedingly broad as it does not in any way limit the
   information sought, and seeks information concerning practices relating not only to requests
   concerning international flights and passengers traveling on international flights, but as well as to
   any law enforcement operation conceivable. Thus, any such policies, standard operating
   procedures, and practices pertaining to requests from law enforcement groups or other
   government agencies are not in any way related to the claims and defenses in this action.
   Defendants also object to the extent this request seeks information that is protected by the law
   enforcement privilege, intra-governmental privilege, deliberative process privilege and self-
   critical analysis privilege.


                                                    8
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 10 of 16 PageID #: 732



          Plaintiffs’ Responses to Objections to Topic No. 6

           Plaintiffs will not modify the scope of Topic No. 6. Whether and in what instances CBP
   will follow requests from fellow law enforcement agencies is relevant to the likelihood of future
   harm. A competent headquarters witness should be able to testify to these practices. The final
   policies and procedures pursuant to which CBP agrees to assist a fellow law-enforcement agency
   does not violate any privilege.

          Examination Topic No. 7. Regulations, policies, standard operating procedures, and
          practices applicable to CBP regarding reports CBP provides to law enforcement, other
          government entities, or members of Congress (including after-action reports following
          incidents).

          Defendants’ September 19 Objections to Topic No. 7

           Defendants object to Topic No. 7 on the grounds that it seeks information that is not
   relevant to the claims or defenses in this case, nor proportional to the needs of the case. See Fed.
   R. Civ. P. 26(b)(1). This topic has no bearing on whether Plaintiffs’ identification check
   amounted to a constitutional violation and whether such check was conducted pursuant to a
   policy. Plaintiffs do not challenge CBP’s authority to conduct operations on international flights,
   or to provide reports to law enforcement, other government entities, or members of Congress
   concerning any CBP operations. How CBP “reports” to law enforcement, government entities,
   or members of Congress is irrelevant to the claims.

           Further, Topic No. 7 is overly broad and not stated with reasonable particularity because
   the request contains no limitation with respect to types of reports, the subject matter of the
   reports, the timeframes, the CBP operations involved, and the law enforcement operations
   involved. Finally, assuming CBP has policies, procedures, or practices in place concerning
   providing information to law enforcement, or other government entities, it is likely that portions
   of the responsive information – if not all of the responsive information – would be protected by
   the law enforcement privilege. Accordingly, Defendants also object to the extent this request
   seeks information that is protected by the law enforcement privilege, intra-governmental
   privilege, deliberative process privilege and self-critical analysis privilege.

          Plaintiffs’ Responses to Objections to Topic No. 7

           Plaintiffs will not modify the scope of Topic No. 7, except that they will agree to limit the
   inquiry to regulations, policies, standard operating procedures, and practices applicable to CBP
   on or after January 1, 2015. Otherwise, as noted with respect to Topic No. 6, whether and in
   what instances CBP makes reports of incidents to the enumerated entities is probative of where
   records relevant to Plaintiffs’ claims may exist. As with Topic No. 6, the bureaucratic report-
   making practices and procedures do not invade any privilege.




                                                    9
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 11 of 16 PageID #: 733



          Examination Topic No. 8. Regulations, policies, standard operating procedures, and
          practices applicable to CBP regarding responses to inquiries from the media, airlines,
          airports and other third parties.

          Defendants’ September 19 Objections to Topic No. 8

            Defendants object to Topic No. 8 on the grounds that it seeks information that is not
   relevant to the claims or defenses, nor proportional to the needs of the case. See Fed. R. Civ. P.
   26(b)(1). This topic has no bearing on whether checking identification of passengers deplaning
   from a domestic flight violates the Fourth Amendment and whether CBP has a policy of doing
   so. This topic is also not proportional to the needs of the case because it does not seek
   information that bears on issues in the case. To be discoverable, information must be both
   “relevant to any party’s claim or defense and proportional to the needs of the case.” Id.
   (emphasis added). Topic No. 8 is neither and is not an appropriate subject for 30(b)(6) testimony
   in this case.

            Moreover, Topic No. 8 is overly broad and does not describe with reasonable
   particularity the matters on which examination is requested. “Responses to inquiries from the
   media, airlines, airports and other third parties” is vague, overbroad, limitless, and lacks any
   specificity, let alone reasonable particularity. It would be impossible to properly prepare
   someone to testify about this topic. See Trs. of Boston Univ. v. Everlight Elecs. Co., Ltd., 2014
   WL 5786492, at *3 (D. Mass. Sept. 24, 2014) (“If the noticing party does not describe the topics
   with sufficient particularity or if the topics are overly broad, the responding party is subject to an
   impossible task.”). Topic No. 8 also lacks foundation and assumes the existence of facts that do
   not exist. Finally, assuming CBP has a policy, procedure or practice in responding to the media,
   it is likely that information encompassed by this vague, ambiguous, and overly broad topic
   would be protected by the attorney- client and work product privileges.

          Plaintiffs’ Responses to Objections to Topic No. 8

            Without waiving any arguments as to Defendants’ objections, Plaintiffs can agree to limit
   the scope of Topic No. 8 to “Regulations, policies, standard operating procedures, and practices
   applicable to CBP regarding responses to inquiries from the media.” As revised, Topic No. 8 is
   plainly relevant to CBP’s formulation and issuance of statements to the media regarding the
   events of February 22, 2017—statements that included representations regarding the regularity
   with which CBP provides assistance to law enforcement agencies. Topic 8 thus bears directly on
   facts alleged in the complaint and questions of law before the court, and responsive testimony
   regarding procedures for responding to media inquiries would not invade any privilege.

           To minimize any potential duplication of testimony, Plaintiffs will agree to include this
   topic as part of the Phase II 30(b)(6) deposition(s).

          Examination Topic No. 9. CBP’s authority, if any, to search or detain passengers
          traveling on domestic flights or present at locations within a U.S. airport that are
          outside of a Customs security area.




                                                     10
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 12 of 16 PageID #: 734



          Defendants’ September 19 Objections to Topic No. 9

           Defendants object to Topic No. 9 on the grounds that it seeks information regarding legal
   issues and asks for Defendants’ contentions and defenses. “Contention” topics are not
   appropriate Rule 30(b)(6) deposition topics. See Trs. of Boston Univ., 2014 WL 5786492, at *4
   (“A Rule 30(b)(6) deposition is an overbroad, inefficient, and unreasonable means of discovering
   an opponent’s factual and legal basis for its claims.”); see also United States v. Niagara Cnty.,
   2015 WL 6554713, at *4 (W.D.N.Y. Oct. 29, 2015) (attempt to discover facts through a 30(b)(6)
   deposition on topics which raise purely legal issues “is not only inappropriate but overbroad,
   inefficient and unreasonable”); JPMorgan Chase Bank v. Liberty Mut. Ins. Co., 209 F.R.D. 361,
   362 (S.D.N.Y. 2002) (“In a nutshell, depositions, including 30(b)(6) depositions, are designed to
   discover facts, not contentions or legal theories, which, to the extent discoverable at all prior to
   trial, must be discovered by other means.”). Defendants further object to Topic No. 9 on the
   ground that it lacks foundation, assumes the existence of facts that do not exist and the
   occurrence of events that did not take place, and incorporates allegations and assertions that are
   disputed or erroneous. Defendants further object to Topic No. 9 on the ground that it does not
   describe with reasonable particularity the matters on which examination is requested, and the
   terms and phrases “search or detain” and “Customs security area” are vague and ambiguous.

          Plaintiffs’ Responses to Objections to Topic No. 9

           Without waiving any arguments as to Defendants’ objections, Plaintiffs can agree to
   revise Topic No. 9 as follows: “Regulations, policies, standard operating procedures, and
   practices applicable to CBP's authority, if any, to search or detain passengers traveling on
   domestic flights or present at locations within a U.S. airport that are outside of a Customs
   security area.” As revised, Topic No. 9 makes clear that it seeks information that is relevant to
   legal questions before the court, yet does not seek testimony on Defendants’ contentions or legal
   theories. The terms “search or detain,” moreover, are well-defined in the Fourth Amendment
   context, and “Customs security area” is itself a defined term in applicable federal regulations.
   See 19 C.F.R. § 122.181.

            To minimize any potential duplication of testimony, Plaintiffs will agree to include this
   topic as part of the Phase II 30(b)(6) deposition(s).

          Examination Topic No. 10. The Incident, including CBP’s actions taken before,
          during, and following the Incident and CBP’s authority, if any, to take such actions.

          Defendants’ September 19 Objections to Topic No. 10

           Defendants object to Topic No. 10 on the grounds that it seeks all of Defendants’ factual
   and legal bases and contentions. This topic is improper because it asks for counsel to marshal all
   of the factual proof and pack it into a 30(b)(6) witness or witnesses. See Trs. of Boston Univ.,
   2014 WL 5786492, at *4 (“Even under the present-day liberal discovery rules, the recipient of a
   Rule 30(b)(6) request is not required to have counsel ‘marshal all of its factual proof’ and
   prepare a witness to be able to testify on a given defense or claim.”). In addition, this topic seeks
   information that is unreasonably cumulative and duplicative of discovery provided by and
   forthcoming from Defendants. See Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y.



                                                    11
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 13 of 16 PageID #: 735



   Sept. 28, 2011) (finding a 30(b)(6) topic “unreasonably duplicative” when plaintiff did not
   explain why “a Rule 30(b)(6) witness would be better able to testify about [a subject relevant to
   plaintiff’s claims] than witnesses familiar with the facts of her case”). Defendants’ factual
   position will be borne out through fact witness depositions and document productions which are
   more efficient, less burdensome, and less expensive than also providing this testimony in the
   form of a 30(b)(6) witness.

           Moreover, Topic No. 10 is overly broad and does not describe with reasonable
   particularity the matters on which examination is requested. “The Incident” and “actions taken”
   is extremely broad and lacks any specificity, let alone reasonable particularity. This topic also
   asks for the legal authority for actions taken, which is not an appropriate Rule 30(b)(6)
   deposition topic. See Trs. of Boston Univ., 2014 WL 5786492, at *4 (“A Rule 30(b)(6)
   deposition is an overbroad, inefficient, and unreasonable means of discovering an opponent’s
   factual and legal basis for its claims.”); see also United States v. Niagara Cnty., 2015 WL
   6554713, at *4 (attempt to discover facts through a 30(b)(6) deposition on topics which raise
   purely legal issues “is not only inappropriate but overbroad, inefficient and unreasonable”);
   JPMorgan Chase Bank, 209 F.R.D. at 362 (“In a nutshell, depositions, including 30(b)(6)
   depositions, are designed to discover facts, not contentions or legal theories, which, to the extent
   discoverable at all prior to trial, must be discovered by other means.”).

          Plaintiffs’ Responses to Objections to Topic No. 10

           Without waiving any arguments as to Defendants’ objections, Plaintiffs can agree not to
   proceed with Topic No. 10 if Defendants agree to designate a witness to testify regarding Topic
   No. 9, as revised. Plaintiffs reserve the right to renew Topic No. 10 during the Phase II 30(b)(6)
   deposition(s) if material gaps exist in the testimony of fact witnesses deposed to that point.

          Examination Topic No. 11. The basis for CBP’s responses to Interrogatories served by
          Plaintiffs in this action.

          Defendants’ September 19 Objections to Topic No. 11

           Defendants object to Topic No. 11 on the grounds that it seeks information that is
   unreasonably cumulative and duplicative of discovery provided by Defendants. See Bellinger v.
   Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept. 28, 2011) (finding a 30(b)(6) topic
   “unreasonably duplicative” when plaintiff did not explain why “a Rule 30(b)(6) witness would
   be better able to testify about [a subject relevant to plaintiff’s claims] than witnesses familiar
   with the facts of her case”). JFK Port Director Russo signed and certified CBP’s interrogatory
   responses and he was already deposed and questioned about the responses. See Russo Dep. pp.
   246-51. Mr. Russo’s testimony is under consideration for designation in response to this request.
   Thus, it would be duplicative to designate a witness to testify with respect to CBP’s responses to
   Interrogatories. Moreover, Topic No. 11 is vague, ambiguous, and does not describe with
   reasonable particularity the matters on which examination is requested. “The basis” is extremely
   broad and lacks any specificity, let alone reasonable particularity. Thus, this topic is not
   appropriate for a 30(b)(6) witness.




                                                    12
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 14 of 16 PageID #: 736



          Plaintiffs’ Responses to Objections to Topic No. 11

           Without waiving any arguments as to Defendants’ objections, Plaintiffs can agree to
   suspend Topic No. 11 until Defendants have responded to all Interrogatories served by Plaintiffs,
   at which point the parties could confer regarding any request to designate Mr. Russo’s testimony
   in response to Topic No. 9.

          Examination Topic Nos. 12 and 13. The steps taken by CBP to preserve documents
          relevant to this action and the persons involved in taking those steps.
          The steps taken by CBP to search for and produce documents responsive to Plaintiffs’
          requests for production and the persons involved in taking those steps.

          Defendants’ September 19 Objections to Topics Nos. 12 and 13

            Defendants object to Topic Nos. 12 and 13 on the grounds that they seek information that
   is not relevant to the claims or defenses, nor proportional to the needs of the case. See Fed. R.
   Civ. P. 26(b)(1). The preservation, search and production of documents and the persons
   involved in preserving, searching and producing documents have no bearing on whether
   checking identification of passengers deplaning from a domestic flight violates the Fourth
   Amendment and whether CBP has a policy of doing so. See Mortgage Resolution Servicing,
   LLC v. JPMorgan Chase Bank, N.A., No. 15 Civ. 0293 (LTS) (JCF), 2016 WL 3906712, at *7
   (S.D.N.Y. July 14, 2016) (“A party must provide ‘an adequate factual basis’ for its belief that
   discovery on discovery is warranted.”); Bombardier Recreational Prods., Inc. v. Arctic Cat, Inc.,
   No. 12-cv-2706 (MJD/LIB), 2014 WL 10714011, at *15 (D. Minn. Dec. 5, 2014) (rejecting
   request for “discovery on discovery” because it was “not designed to elicit information relevant
   to any claim and/or defense at issue”). This topic seeks information concerning CBP’s discovery
   efforts and “treads dangerously close to encroaching on attorney work product privilege.”
   Bombardier Recreational Prods., Inc., 2014 WL 10714011, at *15 (citing Fed. Deposit Ins.
   Corp. v. Johnson, No. 12-cv- 209 (KJD/PAL), 2013 WL 1195698, at *3 (D. Nev. Mar. 22, 2013)
   (noting that all “searches, filters, document review, coding and tagging of documents is the work
   product of the attorney and firm performing the work in the database and is not available to any
   other party”).

           There is no evidence or suggestion that CBP failed to preserve any documents after
   receiving service of the Complaint. In fact, to the contrary, CBP has and is spending countless
   hours reviewing tens of thousands of pages of documents for their relevancy and will be
   producing the documents in due course by the deadline. Defendants are preserving, searching,
   and producing documents as required by the Federal Rules of Civil Procedure. These topics are
   also not proportional to the needs of the case because they do not seek information that bears on
   issues in the case. To be discoverable, information must be both “relevant to any party’s claim
   or defense and proportional to the needs of the case.” Id. (emphasis added). Topic Nos. 12 and
   13 are neither and are not an appropriate subject for 30(b)(6) testimony in this case.

            Moreover, Topic Nos. 12 and 13 are overly broad and “the steps taken to preserve, search
   for and produce documents” does not describe with reasonable particularity the matters on which
   examination is requested. Further, even if this were an appropriate topic for discovery, which it
   is not, the information about preserving documents would be available in a more convenient,


                                                  13
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 15 of 16 PageID #: 737



   more efficient, less burdensome or less expensive means than a 30(b)(6) deposition. Finally, the
   information sought by this vague request appears to be protected by the attorney-client and work
   product privileges.

          Plaintiffs’ Responses to Objections to Topic Nos. 12 and 13

            Without waiving any arguments as to Defendants’ objections, Plaintiffs can agree to
   defer Topic Nos. 12 and 13 until completion of CBP’s document production. Plaintiffs reserve
   the right to renew Topic Nos. 12 and 13 during the Phase II 30(b)(6) deposition(s) in order to
   elicit testimony regarding any material gaps in CBP’s document production.

          Examination Topic No. 14. Whether any document potentially responsive to Plaintiffs’
          requests for production in this action was discarded or destroyed in whole or in part
          and, if so, the circumstances under which the document was discarded or destroyed.

          Defendants’ September 19 Objections to Topic No. 14

           Defendants object to Topic No. 14 on the grounds that it seeks information that is neither
   relevant to the claims or defenses, nor proportional to the needs of the case. See Fed. R. Civ. P.
   26(b)(1). There is no evidence or suggestion that CBP discarded or destroyed any document(s)
   after receiving service of the Complaint. In fact, to the contrary, CBP has and is spending
   countless hours reviewing tens of thousands of pages of documents for their relevancy and will
   be producing the documents in due course by the deadline. For that reason, Defendants also
   object to Topic No. 14 on the grounds that it lacks foundation, assumes the existence of facts that
   do not exist and implies the occurrence of events that did not take place, and incorporates
   allegations and assertions that are disputed or erroneous. Defendants further object to Topic No.
   14 on the ground that it is overly broad, unduly burdensome, and does not describe with
   reasonable particularity the matters on which examination is requested. The phrase “potentially
   responsive” is vague and ambiguous.

           To the extent that this topic seeks information concerning video footage, Defendants
   object on the ground that it seeks information that is unreasonably cumulative and duplicative of
   discovery previously produced by Defendants. JFK Port Director Russo was deposed and
   questioned regarding the video footage that CBP controls and the retention practices for any such
   video. See Russo Dep. pp. 74-76. It would be more convenient, more efficient, less burdensome
   and less expensive to provide this information in some other form rather than conducting a
   30(b)(6) deposition. See Fed. R. Civ. P. 26(b)(2); see also A.1.A. Holdings, S.A. v. Lehman
   Bros., Inc., 2002 WL 1041356, at *3 (S.D.N.Y. May 23, 2002) (where an entity establishes that a
   witness’s testimony as a 30(b)(6) witness would be identical to his or her testimony as an
   individual witness, an entity may “comply [] with its obligations under Rule 30(b)(6) by
   adopting the witness’s testimony in his individual capacity”).

          Plaintiffs’ Responses to Objections to Topic No. 14

          Without waiving any arguments as to Defendants’ objections, Plaintiffs can agree to
   defer Topic No. 14 until completion of CBP’s document production. Plaintiffs reserve the right
   to renew Topic No. 14 during the Phase II 30(b)(6) deposition(s) in order to elicit testimony
   regarding any failure to preserve responsive materials.


                                                   14
Case 1:17-cv-05967-NGG-VMS Document 59-4 Filed 10/12/18 Page 16 of 16 PageID #: 738




                                   *     *    *


                                                       Sincerely,
                                                       s/ Joshua B. Picker
                                                       Joshua B. Picker

                                                       s/ Hugh Handeyside
                                                       Hugh Handeyside




                                        15
